Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U. S. C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Medical International Technology, Inc. (the "Company") on Form 10-Q for the period endingJune 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Karim Menassa, President, Chief Executive Officer andChief Financial Officerof the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Medical International Technology, Inc. Date: August 14, 2013 By: /s/ Karim Menassa Karim Menassa President, Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Financial Officer)
